Citation Nr: 1445820	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1968 to March 1970. 

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied service connection for hearing loss, tinnitus, sleep apnea, hypertension and high cholesterol.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a videoconference hearing at the RO in October 2012.  A transcript from this hearing is of record.  At the hearing, the Veteran indicated that he wished to withdrawn his claim for service connection for high cholesterol.  Accordingly, this issue is no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not currently shown to have a bilateral hearing loss disability by VA standards. 

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a tinnitus disability that is related to active service.

3.  A sleep apnea disability is not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A sleep apnea disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for service connection for tinnitus; the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished as to this issue.

Regarding the remaining issues, the RO provided notice to the Veteran in a February 2011 letter, prior to the date of the issuance of the appealed April 2011 rating decision.  The February 2011 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the report of a March 2011 audiological examination.  The March 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2011 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed sleep apnea disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as there is no credible evidence that the Veteran has a current sleep apnea disability manifested in service or that was otherwise related to service.  Thus remand for a VA examination is not necessary. 

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veteran Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The Acting Veteran Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the October 2012 hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Hearing Loss and Tinnitus

Factual Background 

The Veteran's service treatment records are negative for complaints or treatment of hearing loss or tinnitus.

Audiometric testing on the March 1968 enlistment examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
15
LEFT
15
15
15
/
15





Audiometric testing on the February 1970 separation examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
/
20
LEFT
20
15
15
/
20


In a November 2010 letter, a private physician noted that the Veteran served in the U.S. Army signal corps where he was a cook and drove heavy trucks to set up the mobile kitchens.  During this time, he developed hearing loss and a constant tinnitus which worsened over time.  The physician opined that the Veteran's "tinnitus is most certainly related to his noise exposure in the military".

Audiometric testing in November 2010 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
/
25
LEFT
15
10
20
/
30

The Veteran underwent a VA examination in March 2011.  The examiner noted that both the March 1968 induction examination and February 1970 separation examination revealed normal pure tone audiometric thresholds and there were no complaints of hearing loss noted in the service treatment records.  The examiner also noted the Veteran's in-service noise exposure of working as a cook and unloading trucks with kitchen tools.  He indicated that the onset of tinnitus was between 5 to 10 years ago.

Audiometric testing in March 2011 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
15
10
10
10
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The VA examiner indicated that since there was no hearing loss of record, hearing loss was not caused by military noise exposure.  The examiner also noted that since hearing was within normal limits and there was no complaint of tinnitus documented in the service treatment records, there was little basis for concluding that tinnitus was related to military service.  The examiner concluded that tinnitus was not caused by military noise exposure.

A. Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Veteran contends that he has hearing loss a result of his in-service noise exposure as a cook where he worked in noisy kitchens.

However, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, audiograms in November 2010 and most recently in March 2011 do not show a bilateral hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of this appeal.

The Board appreciates the Veteran's contentions and statements related to his claimed bilateral hearing loss.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a bilateral hearing loss disability by VA standards.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

With respect to the Veteran's contention that he currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss disability diagnosis, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

B.  Tinnitus

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.

The Board initially notes that the record contains multiple diagnoses of tinnitus and this, the first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether such tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus. 

However, when considering the circumstances of the Veteran's service to include working in a loud kitchen, he was undoubtedly exposed to some noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current tinnitus disability that is related to service.  

In support of this conclusion, the Board notes that the private physician in a November 2010 letter determined that the Veteran's tinnitus disability was directly related to his in-service noise exposure as he concluded that the Veteran's "tinnitus is most certainly related to his noise exposure in the military".

The Board acknowledges that the March 2011 VA examiner opined that tinnitus was not caused by military noise exposure. 

The Board notes, however, that the examiner's opinion was apparently based solely on the fact that the Veteran's hearing was within normal limits and there was no complaint of tinnitus documented in the service treatment records.  

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current tinnitus disability that was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b).


II.  Sleep Apnea

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments of sleep apnea.  He denied trouble sleeping on his discharge medical history report in February 1970.

An October 2010 private treatment record provided a diagnosis of severe obstructive sleep apnea-hypopnea syndrome.

At his October 2012 hearing, the Veteran testified that he had been experiencing sleep apnea since his service as he experienced snoring problems.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a sleep apnea disability is not warranted.

The October 2010 private treatment note provides a diagnosis of sleep apnea.  As a result of this diagnosis, the first element of service connection is satisfied for his claimed disorder.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board again notes that the Veteran's service treatment records are negative for a sleep apnea disability, and he denied disability at discharge..  

The first evidence of sleep apnea in the record is the October 2010 private treatment note.  

Additionally, in this case, there is no medical opinion of record showing a relationship between any current sleep apnea disability and the Veteran's military service.  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of sleep apnea, does not demonstrate that a sleep apnea disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed sleep apnea disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the Veteran's contentions are not credible, as he denied trouble sleeping at discharge from service, as compared to his current contentions.  Evidence such as this which lacks credibility has no probative value.

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in the April 2011 rating decision, the RO denied entitlement to service connection for hypertension.  In an April 2011 letter, the Veteran indicated that he disagreed with the decision that his hypertension was not service connected.

While the Veteran expressed disagreement with the April 2011 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for hypertension remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for hypertension, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


